UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 17, 2007 BRANTLEY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Maryland 814-00127 34-1838462 (State or other jurisdiction (Commission (IRS Employer of incorporation File Number) Identification No.) 287 Bowman Ave., 2nd Floor, Purchase, NY 10577 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (914) 510-9400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 17, 2007, Brantley Capital Corporation (the "Company") issued a press release announcing that the Company has entered into a memorandum of understanding providing the terms of a settlement in principle to resolve the two pending lawsuits to which the Company is a party. The foregoing summary does not purport to be complete and is subject to and qualified in its entirety by reference to the text of the Company's Press Release filed as Exhibit 99.1 hereto. Exhibit 99.1 is incorporated by reference into this Item 8.01. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Brantley Capital Corporation Press Release dated September 17, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRANTLEY CAPITAL CORPORATION Date: September 17, 2007 By: /s/Phillip Goldstein Phillip Goldstein Chairman of the Board
